DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection and Rejection withdrawn
The objection of claim 116 is withdrawn in view of applicants’’ amendment of claim 116.
The 35 USC § 103 rejection of claims 116, 118, 121-127, and 129-131 is withdrawn in view of applicants’ arguments.	
Election/Restrictions
Claims 116-131 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 132-140, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 132-240 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Lisa Lippert on March 5th, 2021.

Claims 136 and 137 have been amended as follows:  

136. A method of treating a cartilage or kidney disorder in a subject comprising administering to the subject a peptide active agent conjugate comprising:
a) a peptide comprising a sequence that has at least 90% sequence identity to SEQ ID NO: 398 or a fragment thereof comprising at least 18 amino acid residues that has at least 95% sequence identity to SEQ ID NO: 398; and 
b) an active agent, wherein the active agent is desciclesonide, kineret, a janus kinase (JAK) inhibitor, tofacitinib, dasatinib, an interleukin-1 (IL-1) inhibitor, an interleukin-1 (IL-1) receptor agonist, an interleukin-12 (IL-12) antagonist, fibroblast growth factor 18 (FGF-18), insulin-like growth factor 1 (IGF-1), transforming growth factor beta (TFG-13), a cathepsin K inhibitor, an NOD-, LRR- and pyrin domain-containing protein 3 (NLRP3) inflammasome drug, or MCC950.

or calcium pyrophosphate deposition disease

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A peptide-active agent conjugate that comprises an active agent and a peptide with at least 90% sequence identity to SEQ ID NO: 398 or a fragment comprising at least 18 amino acid residues that have at least 95% sequence identity to SEQ ID NO: 398 is novel and nonobvious. Administration of the instant conjugate homes, targets, migrates to, accumulates or is directed to the subjects’ cartilage or kidney.
The closest prior art is WO 2015/100370 (hereinafter “the ‘370 publication”). The ‘370 publication teaches formulations with sustained release of therapeutic proteins, including toxin-based therapeutic proteins with at least one disulfide bridge [002]. ‘370 further teaches that the protein has amino acid sequence of SEQ ID NO: 254 (p. 13, [0052], Table 1), which is 86.5% identical to the instant SEQ ID NO: 398. ‘370 does not teach a peptide active agent conjugate that comprises the instant active agents and a peptide with at least 90% sequence identity to SEQ ID NO: 398 or a fragment comprising at least 18 amino acid residues that have at least 95% sequence identity to SEQ ID NO: 398.

Conclusion
Claims 116-140 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654